Title: From James Madison to Editors of Gazettes, 1 December 1807
From: Madison, James
To: Editors of Gazettes



Sir,
Department of State. Decr. 1st. 1807

YOUR gazette having been chosen as a means of promulgating the laws of the present session of congress, you will commence the publication from the National Intelligencer, the editor of which has been requested to forward it to you, until the publication is completed.  Should not all the laws come to hand by these means, which by a list of their titles that will be published at the close of the session you may ascertain, you will give notice thereof, and the deficiency will be forwarded.  The compensation will be at the rate of 50 cents per page of the Octavo edition printed at the seat of government; but it is to be understood that the money, when due, must be paid here only either to yourself or order.  You will forward your paper to this office whilst it is engaged in the publication.  I am, very respectfully, Sir, your most obedient servant,

James Madison

